Name: Commission Decision of 14 December 2009 amending Decision 2009/177/EC as regards eradication programmes and disease-free status of certain Member States, zones and compartments for certain aquatic animal diseases (notified under document C(2009) 9888) (Text with EEA relevance)
 Type: Decision
 Subject Matter: health;  agricultural activity;  European construction;  fisheries;  international law
 Date Published: 2009-12-18

 18.12.2009 EN Official Journal of the European Union L 336/31 COMMISSION DECISION of 14 December 2009 amending Decision 2009/177/EC as regards eradication programmes and disease-free status of certain Member States, zones and compartments for certain aquatic animal diseases (notified under document C(2009) 9888) (Text with EEA relevance) (2009/975/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular the first subparagraph of Article 44(2) and Article 49(1) thereof, Whereas: (1) Commission Decision 2009/177/EC of 31 October 2008 implementing Council Directive 2006/88/EC as regards surveillance and eradication programmes and disease-free status of Member States, zones and compartments (2) lays down model forms for submission by Member States for approval of eradication programmes pursuant to Directive 2006/88/EC and for submission of documentation for approval of disease-free status pursuant to that Directive. (2) Part B of Annex I to Decision 2009/177/EC sets out lists of Member States, zones and compartments subject to eradication programmes approved in accordance with Directive 2006/88/EC. Part C of that Annex sets out lists of Member States, zones and compartments declared disease-free in accordance with that Directive. (3) Denmark submitted to the Commission a multi-annual programme for the eradication of viral haemorrhagic septicaemia (VHS) pursuant to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3) for the period from 1 January 2009 to 31 December 2013. That programme was approved by Commission Decision 2008/897/EC of 28 November 2008 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2009 and following years (4). That programme complies with the requirements for approval laid down in Decision 2009/177/EC and should therefore be approved according to Article 44(2) of Directive 2006/88/EC. Accordingly, the zones covered by that programme should be inserted in Part B of the list set out in Annex I to that Decision. (4) Article 12 of Decision 2009/177/EC provides for a derogation from Directive 2006/88/EC whereby Member States are not required to submit for approval eradication programmes that were approved for the purposes of obtaining approved zone status with regard to VHS by Commission Decision 2003/634/EC of 28 August 2003 approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (5), subject to certain conditions. (5) Decision 2003/634/EC approved a programme submitted by Finland for the purpose of obtaining approved zone status with regard to VHS. Finland has now submitted a report on that programme in accordance with the requirements laid down in Decision 2009/177/EC. Accordingly, the zones covered by that programme should therefore be inserted in the list in Part B of Annex I to that Decision. (6) Germany submitted to the Commission a multi-annual programme for the eradication of koi herpes virus (KHV) disease pursuant to Decision 90/424/EEC. That programme was approved by Decision 2008/897/EC for the period from 1 January 2009 to 31 December 2013. That programme complies with the requirements for approval laid down in Decision 2009/177/EC and should therefore be approved according to Article 44(2) of Directive 2006/88/EC. Accordingly, the zones covered by that programme should be inserted in Part B of the list set out in Annex I to that Decision. (7) The whole territory of the United Kingdom is currently listed in Part C of Annex I to Decision 2009/177/EC as declared disease-free in accordance with Directive 2006/88/EC as regards infectious salmon anaemia (ISA). The United Kingdom has notified the presence of ISA in a compartment previously declared free of that disease. Accordingly, the entry for that Member State as regards ISA should be amended in the list set out in Part C of Annex I to Decision 2009/177/EC. (8) The United Kingdom has now submitted for approval an eradication programme with regard to ISA to be applied in the South West Shetland Islands. That programme complies with the requirements of Decision 2009/177/EC. Accordingly, it should be approved and the South West Shetland Islands should be inserted in Part B of the list set out in Annex I to that Decision. (9) Decision 2003/634/EC approved a programme submitted by the United Kingdom for the purpose of obtaining approved zone status with regard to VHS. The United Kingdom has now submitted a report on that programme in accordance with the requirements laid down in Decision 2009/177/EC in order to obtain a declaration of disease-free status for those zones. That report complies with the requirements of Decision 2009/177/EC. Accordingly, those zones should therefore be inserted in the list of Part C of Annex I to that Decision. (10) In addition, the whole coastline of Northern Ireland, except for Lough Foyle, is currently listed in Part C of Annex I to Decision 2009/177/EC as being declared disease-free as regards infection with Bonamia ostreae. The United Kingdom has now notified the presence of infection with Bonamia ostreae in Strangforth Lough on that coastline. Strangforth Lough should therefore be excluded from the territory declared disease-free in the list set out in Part C of Annex I to that Decision. (11) Decision 2009/177/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2009/177/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 63, 7.3.2009, p. 15. (3) OJ L 224, 18.8.1990, p. 19. (4) OJ L 322, 2.12.2008, p. 39. (5) OJ L 220, 3.9.2003, p. 8. ANNEX In Annex I, Parts B and C are replaced by the following: PART B Member States, zones and compartments subject to approved eradication programmes Disease Member State ISO Code Geographical demarcation of the area under an eradication programme (Member State, zones or compartments) Viral haemorrhagic septicaemia (VHS) Denmark DK The following water catchments: Tim Ã , Hover Ã , Heager Ã , Velling Ã , Skjern Ã , Hemmet MÃ ¸lle BÃ ¦k, Lydum Ã , KongeÃ ¥, Kolding Ã , Vejle Ã and Holmsland Klit. Finland FI The Province of Ã land; The municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma. Infectious haematopoietic necrosis (IHN) Koi herpes virus (KHV) disease Germany DE Land Saxony Infectious salmon anaemia (ISA) United Kingdom UK South West Shetland Islands Infection with Marteilia refringens Infection with Bonamia ostreae White spot disease PART C Member States, zones and compartments declared disease-free Disease Member State ISO Code Geographical demarcation of the disease-free area (Member State, zones or compartments) Viral haemorrhagic septicaemia (VHS) Denmark DK The water catchment and the coastal areas of:  Hansted Ã  HovmÃ ¸lle Ã  GrenÃ ¥  TreÃ ¥  Alling Ã  Kastbjerg  Villestrup Ã  Korup Ã  SÃ ¦by Ã  Elling Ã  Uggerby Ã  Lindenborg Ã  Ãster Ã  Hasseris Ã  Binderup Ã  VidkÃ ¦r Ã  Dybvad Ã  BjÃ ¸rnsholm Ã  Trend Ã  Lerkenfeld Ã  Vester Ã  LÃ ¸nnerup med tillÃ ¸b  FiskbÃ ¦k Ã  Slette Ã  BredkÃ ¦r BÃ ¦k  VandlÃ ¸b til Kilen  ResenkÃ ¦r Ã  KlostermÃ ¸lle Ã  Hvidbjerg Ã  Knidals Ã  Spang Ã  Simested Ã  Skals Ã  Jordbro Ã  FÃ ¥remÃ ¸lle Ã  Flynder Ã  Damhus Ã  Karup Ã  GudenÃ ¥en  HalkÃ ¦r Ã  StorÃ ¥en  Ã rhus Ã  Bygholm Ã  Grejs Ã  Ãrum Ã Ireland IE All continental and coastal areas within its territory, except: 1. Cape Clear Island Cyprus CY All continental areas within its territory Finland FI All continental and coastal areas within its territory, except: 1. the Province of Ã land; 2. the municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma. Sweden SE Whole territory United Kingdom UK All continental and coastal areas within Great Britain, Northern Ireland, Guernsey, the Isle of Man and Jersey. Infectious haematopoietic necrosis (IHN) Denmark DK Whole territory Ireland IE Whole territory Cyprus CY All continental areas within its territory Finland FI Whole territory Sweden SE Whole territory United Kingdom UK All continental and coastal areas within Great Britain, Northern Ireland, Guernsey, the Isle of Man and Jersey. Koi herpes virus (KHV) disease Infectious salmon anaemia (ISA) Belgium BE Whole territory Bulgaria BG Whole territory Czech Republic CZ Whole territory Denmark DK Whole territory Germany DE Whole territory Estonia EE Whole territory Ireland IE Whole territory Greece EL Whole territory Spain ES Whole territory France FR Whole territory Italy IT Whole territory Cyprus CY Whole territory Latvia LV Whole territory Lithuania LT Whole territory Luxembourg LU Whole territory Hungary HU Whole territory Malta MT Whole territory Netherlands NL Whole territory Austria AT Whole territory Poland PL Whole territory Portugal PT Whole territory Romania RO Whole territory Slovenia SI Whole territory Slovakia SK Whole territory Finland FI Whole territory Sweden SE Whole territory United Kingdom UK All continental and coastal areas within Great Britain, Northern Ireland, Guernsey, the Isle of Man and Jersey except South West Shetland Islands. Infection with Marteilia refringens Ireland IE The whole territory United Kingdom UK The whole coastline of Great Britain. The whole coastline of Northern Ireland. The whole coastline of Guernsey and Herm. The coastal area of the States of Jersey: the area consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The area is situated in the Normano-Breton Gulf, on the south side of the English Channel. The whole coastline of the Isle of Man. Infection with Bonamia ostreae Ireland IE The whole coastline of Ireland, except: 1. Cork Harbour; 2. Galway Bay; 3. Ballinakill Harbour; 4. Clew Bay; 5. Achill Sound; 6. Loughmore, Blacksod Bay; 7. Lough Foyle; 8. Lough Swilly. United Kingdom UK The whole coastline of Great Britain, except: 1. the south coast of Cornwall from the Lizard to Start Point; 2. the coast of Dorset, Hampshire and Sussex from Portland Bill to Selsey Bill; 3. the area along the coast of North Kent and Essex from North Foreland to Felixstowe; 4. the area along the coast in south-west Wales from Wooltack Point to St Govans Head, including Milford Haven and the tidal waters of the East and West Cleddau river; 5. the area containing the waters of Loch Sunart east of a line drawn south-south-east from the northernmost tip of Macleans Nose to Auliston Point; 6. the area containing West Loch Tarbert north east of a line drawn east south east at Ardpatrick Point NR 734 578 to North Dunskeig Bay at NR 752 568. The whole coastline of Northern Ireland, except: 1. Lough Foyle; 2. Strangford Lough. The whole coastline of Guernsey, Herm and the Isle of Man. The coastal area of the States of Jersey: the area consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel. White spot disease